Citation Nr: 0611998	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  05-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1973 to March 1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied a compensable evaluation for the veteran's 
hemorrhoids.  In January 2006, a hearing was held at the RO 
before the undersigned acting Veterans Law Judge (i.e. a 
Travel Board hearing).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's hemorrhoids are manifested by complaints of 
tenderness and bleeding and no more than moderate internal 
and external hemorrhoids; large, thrombotic, irreducible, 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, or persistent bleeding with anemia or 
fissures have not been demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Part 
4, Diagnostic Code 7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the veteran's claim was received in May 2004.  
The notice and assistance provisions of the VCAA were 
provided to the veteran in July 2004, prior to the September 
2004 adjudication of his claim, and he was provided with the 
law and regulations pertaining to VCAA in the April 2005 
statement of the case (SOC).  The Board concludes that the 
information and discussion as contained in a July 2004 letter 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, this document notified him of his 
responsibility to submit evidence which showed that his 
hemorrhoids were more severe than reflected in the current 
rating assigned; of what evidence was necessary to a 
establish higher evaluation; and suggested that he submit any 
evidence in his possession.  The veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how the 
claim was still deficient.  Further, the veteran has not 
identified the existence of any relevant evidence that has 
not been obtained or requested, and all available relevant 
evidence has been obtained and associated with the claims 
folder.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Consequently, the Board concludes that it may 
proceed, as specific notice as to which party could or should 
obtain which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the veteran's 
claims were readjudicated following complete notice to the 
veteran.

The Board is cognizant of the fact that the veteran was not 
informed of the VCAA notice provision regarding the effective 
date for any increased rating that may be awarded under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 prior to adjudication of his claim in September 2004.  
However, in this case, the veteran appealed the denial for a 
compensable evaluation, and has since been provided with 
information including the appropriate legal criteria 
concerning the rating criteria.  Based on this as well as the 
fact that the Board is denying the issue on appeal, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In short, the veteran has demonstrated that he is aware of 
the information and evidence necessary to substantiate his 
claim for an increased rating for hemorrhoids and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the duty to assist, subsequent to the 
veteran's May 2004 claim for a compensable evaluation for 
service-connected residuals of hemorrhoids, he was afforded, 
in September 2004, a VA rectal examination, and during the 
January 2006, he specifically indicated that his condition 
has not worsened since this examination.  As such, the Board 
finds the VA's duty to assist has also been met.


Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The disability at issue, hemorrhoids, both internal and 
external, are rated pursuant to the provisions of Diagnostic 
Code (DC) 7336, which provides for a noncompensable rating 
when there is evidence of mild or moderate hemorrhoids.  A 10 
percent rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.  

Service connection for hemorrhoids was established, and 
noncompensable evaluation assigned, by rating action in 
October 1986, based evidence of excision of a thombosed 
external hemorrhoid in service and mild residuals on initial 
VA examination September 1986.  The VA examination showed two 
small, benign, external skin tags and mild dilatation of one 
cluster of internal hemorrhoids.  There was no induration, 
ulcerations, dilation external hemorrhoidal veins, and no 
fissures, fistula, or strictures.  Sphincter tone was 
excellent.  The hemorrhoid residuals were characterized as 
mild with minimal scarring.  

When examined by VA in September 2004, the veteran reported 
hemorrhoidal pain and bleeding after each bowel movement and 
said that he used Anusol cream and Tucks Wipes with slight to 
moderate relief.  He had no diet restrictions.  On 
examination, there were two 1-cm internal hemorrhoids which 
were tender to touch.  There was no evidence of bleeding, no 
fissures were seen, and stool was negative for occult blood.  
The diagnosis was internal hemorrhoids.  

The evidentiary record also includes several VA outpatient 
reports showing treatment for various maladies, including 
hemorrhoidal pain and bleeding from March 2004 to March 2005.  
Rectal examinations in May and June 2004, were essentially 
normal and showed normal sphincter tone, no palpable 
hemorrhoids or tenderness, and negative hemoccult.  An 
anoscopy and colonoscopy for rectal bleeding in March 2005 
was unremarkable.  The diagnosis was external and internal 
hemorrhoids, and the veteran was told to have a repeat 
examination in 10 years.  

At the personal hearing before the undersigned acting member 
of the Board in January 2006, the veteran testified that his 
hemorrhoids had gotten worse over the past several years, but 
had not deteriorated since his last VA examination in 
September 2004.  He reported bleeding with bowel movements 
and residual tenderness, irritation, and inflammation.  

Comparing the veteran's manifestations to the rating 
criteria, it is evident that the criteria for a compensable 
rating are not more nearly approximated.  While a large, 
thrombotic hemorrhoid was excised in service, the veteran has 
not had any recurrence.  The objective evidence of record 
shows only mild residual internal and external hemorrhoids 
and complaints of pain and bleeding with bowel movements.  
However, there is no evidence of irreducible, large, or 
thrombotic hemorrhoids with excessive redundant tissue and 
evidencing frequent recurrences.  Additionally, there is no 
suggestion in the medical record that the veteran is anemic 
due to persistent hemorrhoidal bleeding.  

After considering all the evidence of record, including the 
veteran's testimony, the Board finds that the preponderance 
of it is against the claim.  Accordingly, the Board finds no 
basis for the assignment of a compensable evaluation for 
hemorrhoids.  


ORDER

Ann increased (compensable) evaluation for hemorrhoids is 
denied.  


		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


